United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, LOS ANGELES
PROCESSING & DISTRIBUTION CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-576
Issued: September 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2009 appellant timely appealed the November 25, 2009 merit decision
of the Office of Workers’ Compensation Programs, which affirmed the termination of her wageloss compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
and medical benefits effective July 7, 2009.
FACTUAL HISTORY
Appellant, a 50-year-old mail handler, has an accepted traumatic injury claim for lumbar
strain, which arose on April 29, 2007.1 She received wage-loss compensation. Appellant
returned to work in a full-time, limited-duty capacity. She sought to have her claim expanded to
1

Appellant was attempting to connect a wire container to a mule when she strained her lower back.

include L4-5 disc herniation as an accepted condition. Appellant also requested medical
authorization for a right hemilaminectomy at L4-5. By decision dated October 16, 2008, the
Office denied the disc herniation and request for surgery.2 Appellant did not appeal the
October 16, 2008 decision.
Dr. Tae M. Shin, a treating physician, examined appellant on September 17, 2008.3 He
noted in an October 2, 2008 report that appellant was still complaining of radicular right leg pain
from the buttock and thigh to the ankle level. Dr. Shin also noted that an August 29, 2008
lumbar magnetic resonance imaging (MRI) scan showed that appellant’s L4-5 disc bulge was
much improved. In comparison to her June 7, 2007 lumbar MRI scan, which showed
impingement at the L4-5 level, the latest MRI scan showed no significant evidence of nerve
impingement. Appellant was still symptomatic with regard to radiating pain from her right
buttock and thigh to her ankle. Dr. Shin diagnosed right radiculopathy, rule out neuropathy. He
recommended a lower extremity electromyography (EMG) and nerve conduction study (NCS) to
rule out neuropathy. Dr. Shin also indicated that, because the recent MRI scan did not reveal
evidence of nerve impingement, appellant’s herniated disc had resolved to a degree and surgical
intervention was not required.
The EMG/NCS studies Dr. Shin recommended were administered on December 16, 2008
and revealed “[n]o electrodiagnostic evidence of lumbar radiculopathy, bilaterally.”
On January 7, 2009 appellant continued to complain of low back pain. Dr. Shin reviewed
the recent lumbar MRI scan results as well as the December 16, 2008 electrodiagnostic studies.
He diagnosed discogenic low back pain at L4-5. Dr. Shin advised that appellant was permanent
and stationary and he imposed a 20-pound lifting restriction.4 He advised that her current
pathology was industrial in nature and arose out of her employment injury.
On February 19, 2009 the Office informed Dr. Shin that the only accepted work-related
condition was low back strain. It further advised that appellant’s request to expand the claim to
include L4-5 herniated disc had been denied on October 16, 2008. Dr. Shin was asked to submit
a report addressing whether she continued to have objective residuals of her April 29, 2007
lumbar strain. The Office also inquired as to whether appellant’s current restrictions were due to
her accepted lumbar strain or the nonindustrial herniated disc.
Dr. Shin examined appellant on March 4, 2009. On March 20, 2009 he noted that
objective findings on physical examination were not evident, but back pain was noted. Dr. Shin
stated that appellant’s current symptoms were related to discogenic back pain and that her

2

The Office based its decision on the July 29 and September 8, 2008 reports of Dr. Kenneth R. Sabbag, a Boardcertified orthopedic surgeon and impartial medical examiner.
3

Dr. Shin is a Board-certified orthopedic surgeon. He initially evaluated appellant on August 8, 2007 and had
previously recommended that she undergo surgery for an L4-5 disc bulge with impingement.
4

He reiterated that based on appellant’s latest lumbar MRI scan there was no need for any type of surgical
intervention. With respect to future medical care, Dr. Shin indicated that appellant may have an exacerbation of her
back pain at which point she may benefit from medications or additional physical therapy.

2

lumbar strain had resolved. Dr. Shin advised that her current work restrictions were related to
her subjective back pain.
On June 3, 2009 the Office issued a notice of proposed termination of compensation and
medical benefits based on Dr. Shin’s reports. It afforded appellant 30 days to submit additional
evidence or argument to the extent she disagreed with the proposed termination of benefits.
Appellant responded on June 26, 2009, however, the Office did not receive any additional
medical evidence. She argued that the lumbar disc protrusion evident on MRI scans was work
related. Appellant noted that as of April 24, 2009 the employing establishment was no longer
able to accommodate her work restrictions and sent her home.
In a July 7, 2009 decision, the Office terminated appellant’s wage-loss compensation and
medical benefits.
Appellant requested a hearing, which was held on October 6, 2009. On October 21, 2009
Dr. Milena D. Zirovich, a Board-certified physiatrist with a subspecialty in pain medicine, stated
that it was more likely than not that appellant’s right lower extremity pain was secondary to her
active radiculopathy at the right S1 nerve root, as confirmed by EMG. She also noted that, prior
to the April 29, 2007 work injury, appellant had no radicular complaints and it was likely that the
twisting injury she sustained initiated the right lower extremity pain and back pain.
By decision dated November 25, 2009, an Office hearing representative affirmed the
July 7, 2009 termination decision.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to her federal employment, the Office may not terminate compensation without
establishing that the disability has either ceased or that it is no longer related to the employment.6
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.7 To terminate authorization for medical treatment, the Office
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.8
ANALYSIS
Based on his March 4, 2009 examination, Dr. Shin advised that appellant’s employmentrelated lumbar strain had resolved and that her subjective complaints were related to discogenic
5

Curtis Hall, 45 ECAB 316 (1994).

6

Jason C. Armstrong, 40 ECAB 907 (1989).

7

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

8

Calvin S. Mays, 39 ECAB 993 (1988).

3

back pain. The 20-pound lifting restriction Dr. Shin imposed was related to her subjective back
pain. According to Dr. Shin there were no objective findings on physical examination. He had
previously reported that appellant’s August 29, 2008 lumbar MRI scan showed a much improved
L4-5 disc bulge with no significant evidence of nerve impingement. Moreover, appellant’s
December 16, 2008 electrodiagnostic studies did not reveal any evidence of radiculopathy. The
Board finds that the reports of Dr. Shin, the attending physician, established that appellant’s
accepted back strain resolved without disability residuals.
Dr. Zirovich’s October 21, 2009 progress notes advised that appellant’s right lower
extremity pain was more likely than not secondary to her active radiculopathy at the right S1
nerve root, as confirmed by EMG. However, Dr. Zirovich did not identify the particular EMG
she relied upon and the latest study of record revealed “[n]o electrodiagnostic evidence of lumbar
radiculopathy, bilaterally.” The claim has not been accepted for lumbar disc disease. Dr. Shin
clearly found that the accepted condition of lumbar strain had resolved. His reports are
sufficiently documented and well reasoned. Appellant no longer suffers from residuals of her
accepted April 29, 2007 employment injury, the Office properly terminated her entitlement to
wage-loss compensation and medical benefits effective July 7, 2009. Accordingly, the Office’s
decision to terminate appellant’s compensation and medical benefits shall be affirmed.
CONCLUSION
The Office properly terminated appellant’s benefits effective July 7, 2009.

4

ORDER
IT IS HEREBY ORDERED THAT the November 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

